Title: De Scarnafis to the American Commissioners, 2 February 1785
From: Scarnafis, Comte de
To: American Commissioners



A Paris ce 2. Fevrier 1785.
Messieurs

Ayant donné connoissance dans son tems à ma Cour de la lettre, que vous m’avez, Messieurs, fait l’honneur de m’écrire le 22. 7bre de l’année passée, pour me notifier que Vous étiez autorisés par les Etats Unis d’Amerique de traiter avec Sa Majesté le Roi de Sardaigne relativement à des Etablissements de commerce entre les deux Nations, j’aurai celui de vous dire, que le Roi verra avec grand plaisir que les Batiments des Etats Unis fréquentent le Port franc qu’il a à Nice, où ils seront toujours trés bien reçus; et que si par la suite il se présente quelque occasion d’établir des liaisons de commerce, qui puissent etre d’une convenance et d’une utilité reciproque, il prendra avec les Etats Unis tous les arrangements qui seront necessaires pour en assurer la stabilité.

J’ai l’honneur d’etre avec respect Messieurs Votre trés humble et trés Obeïssant Serviteur,

De Scarnafis

